DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blake (US 6188189).
As to claim 11, Blake discloses a position-sensing device for sensing the installation location (F1, ..., Fi) of slave units (SE1, ..., SEi) (col 8 lns 50-55 “eight fan controller”) in an operating region (A1, ..., Ai) of a system (A) (“serial bus structure”), comprising a number i of adjacent operating regions (A1, ..., A) (Note: The region of each fan controller) each comprising a slave unit (SE1, ..., SEi) (fig. 2, fan controller 200), wherein the individual slave units (SE1, .... SEi) have a changeable operating function (fig. 6 stop fan, full speed) for achieving or changing the physical state in the operating region (A1, ..., Ai) (Temp<Tmin or Temp>Tcritical) in question of the system, and wherein, in the operating region (A1, ..., Ai) in question, a respective sensor (S1, ..., Si) (s605 “temperature sensor”) is provided in order to sense the measurement variable (T)  proportional to the physical state in the operating region in question (fig 6), and an evaluation device is provided in order to determine, upon the activation or changing of the .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al (US 20170365893, Kim) in view of Blake.
	As to claim 1, Kim discloses a method for sensing the position of the installation location (F1, ..., Fi) of slave units (SE, ..., Sei) in an operating region (A1, ..., Ai) of a system (A), comprising a number i of adjacent operating regions (A1, ..., Ai) (fig. 6, T1a-b) each having a slave unit (SE1, ..., SEi) (fig. 4, P1-P9), wherein each operating region (A1, ..., Ai) during operation of the installation (A) should have a respective predetermined physical state (fig. 10 S1020 “predetermined rule”), for the purpose of which the individual slave units (SE1, ..., SEi) have an operating function for achieving or changing the physical state in the operating region (A1, ..., Ai) in question of the system (S1050), and wherein a respective sensor (S1, ..., Si) is provided in the operating region (A1, ..., Ai) in question in order to sense a measurement variable (T) proportional to the physical state (par. 71 “temperature sensor”). 
	Kim does not explicitly disclose steps a to d as claimed. In the same field of arts (fan controllers), Blakes discloses a fan speed control system for an electronic equipment enclosure comprises means for 
	a. allocation or determining of a network address (Ni) of a slave unit (SE1, ..., SEi) by means of an auto-addressing method (fig. 6 s602, col 10 ln 15-20 “after these parameters are measured and stored”);
	b. activating or changing of the operating function of this respective slave unit (s604 “spin fan up”, s605 “read temperature from temperature sensor”) in order to reach or change a physical state in the operating region (A1, .... Ai) in question (col 10 lns 23-25 “minimum temperature value”);
	c. sensing of a detectable state change in the operating units (A1, ..., Ai) (s606, “temp<Tmin”, s608 “Temp>Tcritical) by measuring the respective measurement variables (T) as a function of time by  means of the sensors (S1, ..., Si) (“temperature sensor”);
	d. associating of the sensed installation location (F1, ..., Fi) with the greatest measured change of the measurement variable (T) (s608, “if the measured temperature exceed the critical temperature”,  col 10 lns 25-30) with the network address (Ni) of the activated slave unit (fig. 6 s610). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Blake in order to reduce the cost and the noise of the system (col 2 lns 1-5).
	As to claim 2, Kim/Blake discloses the method according to Claim 1, characterized in that steps a) to d) are repeated successively, until all the installation locations (F1, ..., Fi) and thus operating regions (A1, ..., Ai) of the slave units (SE1, ..., SEi) are associated with the respective network addresses (Ni) of these slave units (SE1, ..., SEi) (Blake, col 8 lns 50-55. Note: Since the steps in fig. 6 is for one controller, the steps are repeated successively for eight individual controllers).
As to claim 3, Kim/Blake discloses the method according to Claim [1 or] 2, characterized in that, with each successive allocation of the network addresses (Ni), the network address allocation of the 
As to claim 4, Kim/Blake discloses the method according to any one of Claims [1 to] 3, characterized in that the slave units (SE1, ..., SEi) are fans, preferably fans with adjustable rotational speed (Blake, fig. 6). 
	As to claim 5, Kim/Blake discloses the method according to any one of Claims [1 to] 4, characterized in that, before step b), first all the slave units (SE1, .... SEi) are activated in order to achieve a determined physical state in the operating regions (Ai, ..., Ai) of the system (A), in particular a state in a thermodynamic equibrium (Blake, step 604).
As to claim 9, Kim/Blake discloses the method according to any one of Claims 1 to 8, characterized in that the measurement variable (T) for sensing the physical state, in particular the thermal state in the operating region (Al, ..., At) in question of the system, is the temperature (Blake, col 10 lns 30-35).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Blake and further in view of Lee at al (US 20180088610, Lee).
	As to claim 6, Kim/Blake discloses the method according to Claim 5, but does not disclose that, after reaching a determined state or the thermodynamic equilibrium, the respective measurement variables (T) sensed by the sensors (S1, ..., Si) are stored in a memory. In the same field of arts (fan controllers), Lee discloses that, after a temperature point of the cooling fan is set according to a plurality of temperatures corresponding to a plurality of first consecutive time intervals, control a duty cycle of the cooling fan according to the temperature point, acquire temperature variation data of the cooling fan during a plurality of second consecutive time intervals, generate a gain factor and a frequency factor of the cooling fan according to the temperature variation data (abstract). In one embodiment, Lee further discloses after reaching a determined state or the thermodynamic 
	As to claim 7, Kim/Blake/Lee discloses the method according to Claim [5 or] 6, characterized in that, before step b), after reaching a determined state or the thermodynamic equilibrium in the operating regions (A1, ..., Ai) of the system (A), the operating function of the slave unit the installation location of which is to be determined is deactivated again or changed (Lee, fig. 4 s406).
	As to claim 8, Kim/Blake/Lee discloses the method according to Claim [5 or] 6, characterized in that, before step b), after reaching a determined state or the thermodynamic equilibrium in the operating regions (A, ..., Ai) of the system (A), all the slave units (SE1, ..., SE), except for the slave unit the installation location of which is to be determined, are deactivated again (Blake, fig. 6 s607; Lee fig. 4 s406).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Blake and further in view of Lloyd (US 20100299401).
	As to claim 10, Kim/Blake discloses the method according to any one of the preceding claims, but does not disclose that an identification of each slave unit (SE1, ..., SEi) occurs via a data assignment table containing the individual serial number of each slave unit (SE1, .... SEi) and the network address (Ai) assigned to this serial number. In the same field of arts (master/slave network), Lloyd discloses automatically configurable master and slave devices in a master/slave multi-drop serial network are disclosed.  In one embodiment, the devices and network utilize the Modbus serial communications protocol over a serial multi-drop network (abstract). In one embodiment, Blake further discloses an identification of each slave unit (slave devices 106A, 106B) occurs via a data assignment table (par. 23 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/D.P/               Examiner, Art Unit 2184                                                                                                                                                                                         


/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184